446 F.2d 1404
Mary RECIDE, on behalf of herself and on behalf of all others similarly situated, Plaintiffs-Appellants,v.Elliott RICHARDSON, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 71-1178.
United States Court of Appeals, Ninth Circuit.
August 16, 1971.

John S. Edmunds, Robert Gilbert Johnston, Chief, Civ. Div., Andrew C. Levin, Associate Counsel, Legal Aid Society, Honolulu, Hawaii, for plaintiffs-appellants.
Robert K. Fukuda, U. S. Atty., L. Patrick Gray, II, Asst. Atty. Gen., Honolulu, Hawaii, Judith S. Ziss, Kathryn H. Baldwin, Dept. of Justice, Washington, D. C., for defendant-appellee.
Before HAMLEY, MERRILL and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
In our view the Complaint, Summons, Memorandum of Authorities, Order and Application for the Convening of a Three-Judge Court should be deemed filed in the District Court on September 16, 1970, the date on which they were originally tendered for filing, since rejection of filing on that date was unwarranted.


2
The filing was, then, timely and dismissal of the case was error.


3
Reversed and remanded with instructions that the order of dismissal be vacated, the filing date of the documents in question be shown as September 16, 1970, and for further proceedings.